MAINE	SUPREME	JUDICIAL	COURT	                                              Reporter	of	Decisions	
Decision:	 2018	ME	109	
Docket:	   Cum-17-474		
Argued:	   May	16,	2018	
Decided:	  July	26,	2018	 	         	      	      	      	      	      	         	      	
                                                                                                	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                          v.	
                                           	
                                EZRA	LEBLANC-SIMPSON	
	
	
ALEXANDER,	J.	

          [¶1]	 	 This	 appeal	 presents	 the	 question	 of	 whether	 a	 person	 who	 has	

conditions	of	release	set	by	a	judicial	officer	can	be	convicted	of	violation	of	a	

condition	of	release,	15	M.R.S.	§	1092	(1)(B)	(2017),	for	acts	committed	while	

in	 jail	 after	 not	 securing	 release	 on	 bail.	 	 The	 Bail	 Code	 specifies	 that	 “[a]	

condition	 of	 release	 takes	 effect	 and	 is	 fully	 enforceable	 as	 of	 the	 time	 the	

judicial	officer	sets	the	condition	.	.	.	.”		15	M.R.S.	§	1026(7)	(2017).		The	Bail	

Code	also	requires	that	the	judicial	officer	shall	provide	the	defendant	with	a	

written	statement	of	the	conditions	of	release,	15	M.R.S.	§	1026(5)(A)	(2017),	

and	advise	the	defendant	of	“[t]he	penalties	for	and	consequences	of	violating	

a	condition	of	release,”		15	M.R.S.	§	1026(5)(B)(2)	(2017).		
2	

         [¶2]	 	 Ezra	 LeBlanc-Simpson	 appeals	 from	 a	 judgment	 of	 conviction	 for	

twelve	 counts	 of	 violating	 a	 condition	 of	 release	 (Class	 C),	 15	 M.R.S.	

§	1092(1)(B),	 entered	 in	 the	 Unified	 Criminal	 Docket	 (Cumberland	 County,	

Mills,	J.)	following	a	bench	trial.		LeBlanc-Simpson	challenges	the	application	of	

conditions	of	release	to	him	while	he	remained	incarcerated.		He	also	contends	

that	he	was	not	provided	with	adequate	notice	of	the	conditions	of	release	or	of	

the	penalties	for	violating	conditions	of	release	while	he	remained	incarcerated,	

as	required	by	15	M.R.S.	§	1026(5)	(2017).1			

         [¶3]	 	 Because	 the	 State	 presented	 insufficient	 evidence	 that	

LeBlanc-Simpson	 was	 provided	 with	 notice	 of	 the	 conditions	 of	 release	

applicable	to	him	while	he	was	in	jail,	we	must	vacate	the	judgment.			

                                        I.		CASE	HISTORY	

	        [¶4]		Viewing	the	 evidence	 in	the	light	 most	favorable	to	the	State,	the	

trial	 court	 could	 have	 found	 the	 following	 facts	 beyond	 a	 reasonable	 doubt.		

State	v.	Beckwith,	2015	ME	72,	¶	10,	117	A.3d	1049.			

         [¶5]		On	October	20,	2016,	LeBlanc-Simpson	was	arrested	and	charged	

with	 reckless	 conduct	 with	 a	 dangerous	 weapon	 (Class	 C),	 17-A	 M.R.S.	



     1		LeBlanc-Simpson’s	remaining	contention—that	his	phone	calls	from	jail	were	protected	by	both	

the	United	States	and	Maine	Constitutions—is	not	persuasive	and	we	do	not	discuss	it	further.			
                                                                                     3	

§§	211(1),	 1252(4)	 (2017),	 criminal	 threatening	 with	 a	 dangerous	 weapon	

(Class	C),	17-A	M.R.S.	§§	209(1),	1252(4)	(2017),	and	two	counts	of	violating	a	

condition	 of	 release	 (Class	 E),	 15	 M.R.S.	 §	 1092(1)(A)	 (2017).	 	 On	

October	21,	2016,	the	State	filed	a	notice	joining	LeBlanc-Simpson’s	case	with	a	

case	 against	 another	 person,	 making	 that	 person	 a	 co-defendant	 with	

LeBlanc-Simpson.		See	M.R.U.	Crim.	P.	8(b).			

	     [¶6]	 	 LeBlanc-Simpson	 made	 his	 initial	 appearance	 in	 court	 on	

October	21,	2016.		Cash	bail	was	set	by	the	court	at	$10,000	with	conditions	of	

release.		The	conditions	of	release	provided	that	LeBlanc-Simpson	shall	(1)	not	

use	 any	 alcoholic	 beverages	 or	 illegal	 drugs,	 (2)	 not	 possess	 any	 alcoholic	

beverages	or	illegal	drugs,	(3)	not	possess	any	dangerous	weapons,	including,	

but	not	limited	to,	firearms,	(4)	submit	to	searches	of	his	person,	vehicle	and	

residence,	and,	if	applicable,	to	chemical	tests	at	any	time	without	articulable	

suspicion	or	probable	cause,	and	(5)	have	no	direct	or	indirect	contact	with	the	

co-defendant.			

      [¶7]		The	conditions	of	release	form	was	signed	by	the	judge	but	was	not	

signed	 by	 LeBlanc-Simpson.	 	 The	 record	 from	 the	 trial	 does	 not	 include	 a	

transcript	of	the	initial	appearance	hearing	or	any	other	evidence	addressing	

whether	or	not,	at	that	hearing,	the	judge	specifically	advised	LeBlanc-Simpson	
4	

of	 the	 conditions	 of	 release	 or,	 as	 required	 by	 15	 M.R.S.	 §	 1026(5)(B)(2),	 of	

“[t]he	penalties	for	and	consequences	of	violating	a	condition	of	release	.	.	.	.”			

	     [¶8]	 	 LeBlanc-Simpson	 did	 not	 post	 the	 required	 $10,000	 bail	 and	

remained	 in	 the	 Cumberland	 County	 Jail.	 	 Between	 November	 7,	 2016,	 and	

December	 12,	 2016,	 while	 he	 remained	 in	 jail,	 LeBlanc-Simpson	 made	

numerous	telephone	calls	to	the	co-defendant.			

	     [¶9]	 	 On	 April	 7,	 2017,	 the	 Cumberland	 County	 grand	 jury	 returned	 a	

twelve-count	indictment	against	LeBlanc-Simpson	alleging	twelve	instances	of	

telephone	 contact	 with	 the	 co-defendant,	 constituting	 violations	 of	 his	

conditions	of	release	pursuant	to	15	M.R.S.	§	1092(1)(B).		Pursuant	to	M.R.U.	

Crim.	P.	23(a),	LeBlanc-Simpson	waived	his	right	to	a	jury	trial	and	opted	for	a	

trial	before	a	judge.			

	     [¶10]		A	two-day	bench	trial	was	held	in	October	2017.		During	the	trial,	

the	State’s	evidence	included	certified	copies	of	(i)	the	docket	entries,	showing	

LeBlanc-Simpson’s	initial	appearance	in	court	on	October	21,	2016,	and	(ii)	the	

conditions	of	release	form	signed	by	the	judge	at	that	proceeding.		The	evidence	

at	 trial	 did	 not	 include	 the	 transcript	 or	 recording	 of	 the	 initial	 appearance	

hearing	 or	 any	 document	 or	 testimony	 indicating	 that	 LeBlanc-Simpson	 was	
                                                                                       5	

advised	of,	made	aware	of,	or	acknowledged	any	of	the	conditions	of	release	or	

the	consequences	of	violation	of	any	of	the	conditions	of	release.	

      [¶11]		The	State	did	enter	in	evidence	recordings	of	phone	calls	made	by	

LeBlanc-Simpson	and	played	some	segments	of	the	relevant	calls	for	the	court.		

The	 State	 also	 presented	 evidence	 identifying	 LeBlanc-Simpson	 as	 the	 caller	

and	the	co-defendant	as	the	person	receiving	the	telephone	calls.			

      [¶12]	 	 During	 one	 of	 the	 calls	 played	 for	 the	 court,	 the	 conversation	

between	LeBlanc-Simpson	and	the	co-defendant	suggested	that	both	knew	they	

were	not	supposed	to	be	talking	to	one	another:		

	     Co-defendant:	“You	should	use	somebody	else’s	to	call.	.	.	.”	

      LeBlanc-Simpson:	“As	long	as	we	keep	it	relatively	discreet	here,	I	
                       don’t	have	a	lot	of	options,	I	can’t	really	be	put	
                       in	double	jail”	
      	
	     Co-defendant:	“Well	I	can”	

      [¶13]		LeBlanc-Simpson	was	found	guilty	of	all	twelve	counts	of	violating	

a	 condition	 of	 release	 by	 having	 contact	 with	 his	 co-defendant.	 	 The	 court’s	

findings	 were	 based	 on	 the	 docket	 entry	 and	 conditions	 of	 release	 form	

showing	 that	 LeBlanc-Simpson	 appeared	 personally	 before	 the	 court	 for	 his	

initial	appearance	and	bail	was	set	at	$10,000	with	conditions.		The	court	also	

found	that	the	conditions	of	release	were	in	effect	at	the	times	the	violations	
6	

occurred.		The	court	acknowledged	that	the	phone	calls	were	not	“threatening	

in	any	way”	towards	the	co-defendant	but	were	merely	about	“someone	who	is	

in	 jail	 and	 who’s	 not	 enjoying	 himself.	 	 And	 she	 was	 someone	 to	 talk	 to,	

regardless	of	the	fact	that	he	was	not	supposed	to	talk	to	her.”			

         [¶14]		LeBlanc-Simpson	was	sentenced	to	concurrent	ten-month	periods	

of	incarceration	on	each	of	the	twelve	counts	of	violating	a	condition	of	release,	

to	be	served	concurrently	with	his	sentence	in	the	underlying	case	for	reckless	

conduct	 with	 a	 dangerous	 weapon	 (Class	 C),	 criminal	 threatening	 with	 a	

dangerous	weapon	(Class	C),	and	two	counts	of	violating	different	conditions	of	

release	 (Class	 E).	 	 LeBlanc-Simpson	 timely	 filed	 a	 notice	 of	 appeal	 of	 the	

twelve-count	conviction.2		M.R.	App.	P.	2B(b)(1).			

                                      II.		LEGAL	ANALYSIS	

         [¶15]	 	 On	 a	 challenge	 to	 the	 sufficiency	 of	 the	 evidence	 to	 support	 a	

conviction	after	trial,	we	view	the	evidence,	and	all	reasonable	inferences	that	

may	be	drawn	from	that	evidence,	in	the	light	most	favorable	to	the	trial	court’s	

judgment	 to	 determine	 whether	 the	 fact-finder	 rationally	 could	 have	 found	

each	 element	 of	 the	 charged	 offense	 proved	 beyond	 a	 reasonable	 doubt.		



     2		LeBlanc-Simpson	also	appealed	the	convictions	entered	against	him	in	the	underlying	case,	but	

we	affirmed	those	judgments.		See	State	v.	LeBlanc-Simpson,	Mem-18-22	(Mar.	15,	2018).	
                                                                                           7	

State	v.	Cummings,	 2017	ME	 143,	 ¶	 12,	 166	 A.3d	 996;	 State	 v.	 Murphy,	

2016	ME	5,	¶	5,	130	A.3d	401.	

       [¶16]		LeBlanc-Simpson	argues	that	the	conditions	of	release	order	could	

not	apply	to	him	because	he	had	not	posted	bail	and	had	not	been	released	from	

jail	to	make	the	conditions	of	release	applicable.		Contrary	to	LeBlanc-Simpson’s	

argument,	the	Bail	Code	specifies,	“A	condition	of	release	takes	effect	and	is	fully	

enforceable	as	of	the	time	the	judicial	officer	sets	the	condition,	unless	that	bail	

order	expressly	excludes	it	from	immediate	applicability.”		15	M.R.S.	§	1026(7).		

The	bail	order	introduced	in	evidence	contained	no	such	exclusion	and	thus,	by	

law,	was	effective	when	entered	at	the	initial	appearance	hearing.			

       [¶17]		To	convict	LeBlanc-Simpson	of	violating	a	condition	of	release,	the	

State	was	required	to	prove	that	(1)	the	defendant	was	granted	pre-conviction	

or	 postconviction	 bail	 and	 (2)	 the	 defendant,	 in	 fact,	 violated	 a	 condition	 of	

release.		See	15	M.R.S.	§	1092	(2017).			

       [¶18]	 	 Violation	 of	 a	 condition	 of	 release	 is	 a	 “strict	 liability	 crime,”	

15	M.R.S.	 §	 1092(3),	 meaning	 that	 proof	 of	 a	 culpable	 state	 of	 mind	 is	 not	

required	to	secure	a	conviction,	see	17-A	M.R.S.	§	34(4-A)	(2017).		However,	as	

the	State	acknowledged	at	oral	argument,	for	LeBlanc-Simpson	to	be	convicted	

of	 the	charge	 of	 violation	 of	 a	 condition	 of	 release,	 the	 State	 was	 required	 to	
8	

offer	 evidence	 and	 prove	 that	 LeBlanc-Simpson	 had	 prior	 knowledge	 of	 the	

relevant	 conditions	 of	 release	 and	 that	 those	 conditions	 of	 release	 were	

applicable	to	him	while	he	remained	incarcerated.			

      [¶19]	 	 The	 State’s	 acknowledgement	 that	 it	 had	 to	 prove	 that	

LeBlanc-Simpson	 had	 notice	 of	 the	 conditions	 of	 release	 he	 was	 accused	 of	

violating	recognizes	basic	standards	of	due	process.		Those	standards	include	

“notice	of	the	issues,	an	opportunity	to	be	heard,	the	right	to	introduce	evidence	

and	 present	 witnesses,	 the	 right	 to	 respond	 to	 claims	 and	 evidence,	 and	 an	

impartial	fact-finder.”		Jusseaume	v.	Ducatt,	2011	ME	43,	¶	12,	15	A.3d	714;	In	re	

Chelsea	C.,	 2005	 ME	 105,	 ¶	 16,	 884	 A.2d	 97.	 	 “Persons	 engaged	 in	 activities	

subject	to	state	or	local	regulation	are	entitled	to	know	with	reasonable	clarity	

what	they	must	do	to	engage	in	the	regulated	activities	without	violation	of	the	

law	.	.	.	.”		State	v.	McCurdy,	2010	ME	137,	¶	17,	10	A.3d	686.	

      [¶20]		In	response	to	LeBlanc-Simpson’s	assertion	at	trial	that	he	had	no	

knowledge	 regarding	 the	 specific	 conditions	 that	 the	 court	 had	 imposed,	 the	

State	 was	 required	 to	 present	 sufficient	 evidence	 showing	 that	

LeBlanc-Simpson	was	given	 adequate	notice	of	the	conditions	of	release	that	

applied	 to	 him	 and,	 separately,	 that	 LeBlanc-Simpson	 was	 advised	 of	 the	
                                                                                                              9	

“penalties	 for	 and	 consequences	 of	 violating	 a	 condition	 of	 release.”	 	 See	

15	M.R.S.	§	1026(5).			

        [¶21]		Although	the	State	entered	in	evidence	the	conditions	of	release	

form,	 the	 form	 was	 not	 signed	 by	 LeBlanc-Simpson,	 and	 does	 not	 indicate	

anywhere	 on	 the	 form	 that	 LeBlanc-Simpson	 was	 provided	 notice	 of	 the	

conditions.		The	record	does	include	the	docket	entries	showing	that	bail	with	

conditions	was	set	at	LeBlanc-Simpson’s	initial	appearance.		The	record	does	

not	include	a	transcript	of	LeBlanc-Simpson’s	initial	appearance,	so	there	is	no	

evidence	that,	at	his	initial	appearance,	LeBlanc-Simpson	received	actual	notice	

of	the	conditions	of	release.		The	record	does	include	evidence	of	the	phone	call	

made	 by	 LeBlanc-Simpson	 to	 the	 co-defendant,	 where	 they	 discuss	 that	 they	

are	 not	 to	 have	 contact	 with	 one	 another.	 	 However,	 the	 phone	 call	 does	 not	

establish	what	this	belief	was	based	on.3		




   3		 The	 State	 entered	 in	 evidence	 two	 additional	 bail	 bonds	 that	 were	 entered	 against	
LeBlanc-Simpson	in	a	different	case.		These	bail	bonds	also	included	conditions	of	no	contact	with	the	
co-defendant.	 	 There	 was	 no	 evidence	 presented	 at	 trial	 that	 these	 bail	 bonds	 remained	 in	 effect	
between	 November	 7,	 2016,	 and	 December	 12,	 2016—the	 period	 when	 the	 alleged	 violations	 of	
conditions	 of	 release	 occurred.	 	 The	 State	did	 not	seek	 to	 prove	 that	 the	 conditions	 referenced	 in	
these	 other	 bail	 bonds	 were	 in	 effect	 during	 that	 time.	 	 Further,	 because	 the	 earlier	 bail	 order	
contained	the	same	no-contact	condition	as	was	imposed	here,	it	would	be	speculative	to	find	that	
LeBlanc-Simpson’s	apparent	awareness	of	that	condition	was	based	on	the	bail	order	that	the	State	
chose	to	use	as	the	basis	for	this	prosecution	rather	than	on	the	earlier	bail	orders.	
10	

      [¶22]		To	establish	that	a	defendant	has	received	notice	of	conditions	of	

release,	the	State	need	not	provide	a	transcript	of	the	initial	appearance	or	bail	

hearing.		Development	of	such	transcripts	may	not	be	possible	when	bail	is	set	

by	 a	 bail	 commissioner	 or	 after	 hours	 by	 other	 judicial	 officers.	 	 However,	

where	a	transcript	is	not	available,	other	evidence	of	a	defendant’s	knowledge	

of	conditions	of	release	and	the	penalties	for	violation	of	one	or	more	conditions	

of	release	must	be	provided.		That	evidence	might	include	a	form	signed	by	the	

defendant	signifying	knowledge	of	the	conditions	of	release	or	testimony	of	a	

law	enforcement	officer,	bail	commissioner,	or	some	other	individual	who	may	

have	observed	the	process	by	which	bail	was	set	and	the	conditions	of	release	

were	imposed.	

      [¶23]		Here,	the	record	includes	no	evidence	that	when	his	conditions	of	

release	were	set	during	a	routine	courtroom	proceeding,	LeBlanc-Simpson	was	

notified	of	the	conditions	of	release	applied	to	him	in	this	proceeding.		Further,	

when	a	court	issues	a	bail	order,	section	1026(5)(B)(2)	requires	the	court	to	

inform	the	defendant	of	the	penalties	for	failing	to	appear	and	“[t]he	penalties	

for	and	consequences	of	violating	a	condition	of	release.”		Notably,	the	statute	

does	not	require	the	court	to	inform	the	defendant	of	the	individual	conditions	

of	release	themselves.		Therefore,	in	a	case	such	as	this,	any	inference	that	the	
                                                                                                              11	

judge	 who	 issued	 the	 bail	 order	 complied	 with	 statutory	 requirements	 is	

insufficient	 to	 support	 a	 finding	 that	 the	 defendant	 was	 put	 on	 notice	 of	 the	

conditions	of	release,	because	even	full	compliance	with	section	1026(5)	would	

not	have	resulted	in	that	notice.4			

         [¶24]	 	 Therefore,	 the	 State	 failed	 to	 meet	 its	 burden	 of	 proof,	 as	 the	

evidence	was	insufficient	to	show	that	LeBlanc-Simpson	was	on	notice	of	the	

conditions	of	release.				

         The	entry	is:	

                            Judgment	vacated.			

	      	      	     	    	      	
	
Lawrence	 C.	 Winger,	 Esq.	 (orally),	 Portland,	 for	 appellant	 Ezra	 LeBlanc-
Simpson	
	
Stephanie	 Anderson,	 District	 Attorney,	 and	 Jonathan	 T.	 Sahrbeck,	 Asst.	 Dist.	
Atty.	 (orally),	 Cumberland	 County	 District	 Attorney’s	 Office,	 Portland,	 for	
appellee	State	of	Maine	
	
	
Cumberland	County	Unified	Criminal	Docket	docket	number	CR-2017-1110	
FOR	CLERK	REFERENCE	ONLY	




   4	 	 Because	 the	 evidence	 was	 insufficient	 as	 a	 matter	 of	 law	 for	 the	 court	 to	 find	 that	
LeBlanc-Simpson	 was	 on	 notice	 of	 the	 conditions	 of	 release	 themselves,	 we	 need	 not	 determine	
whether	an	inference	of	regularity	that	the	bail	order	was	issued	in	the	way	prescribed	by	section	
1026(5)	would	be	a	sufficient	basis	for	a	fact-finder	to	conclude	that	he	was	notified	of	the	penalties	
and	 consequences	 of	 a	 violation,	 or	 whether	 that	 information	 is	necessary	 to	prove	 a	 violation	 of	
condition	 of	 release	 pursuant	 to	 section	 1092.	 	 See	 State	 v.	 Lewis,	 584	 A.2d	 622,	 625	 (Me.	 1990)	
(recognizing	the	“presumption	of	regularity	which	attaches	to	final	judgments	of	convictions”).